Exhibit 10.5

ROYAL CARIBBEAN CRUISES LTD.

2008 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

GRANTEE:

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED:

 

This Restricted Stock Unit Agreement (the “Agreement”) is dated as of (Granted
Date), and is entered into between Royal Caribbean Cruises Ltd., (the
“Company”), and (Name), a director, officer or employee of the Company and/or
its Affiliates (the “Grantee”).

This Agreement is pursuant to the provisions of the Royal Caribbean Cruises Ltd.
2008 Equity Incentive Plan (the “Plan”) with respect to the number of Restricted
Stock Units (“Units”) specified above. Capitalized terms used and not defined in
this Agreement shall have the meanings given to them in the Plan. This Agreement
consists of this document and the Plan. The obligation of the Company pursuant
to this Agreement is that of an unfunded and unsecured pledge to transfer to
Grantee, as of the Vesting Date, legal title and ownership of shares of Stock of
the Company (the “Shares”).

Grantee and the Company agree as follows:

 

Application of Plan; Administration

This Agreement and Grantee’s rights under this Agreement are subject to all the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt. It is
expressly understood that the Committee that administers the Plan is authorized
to administer, construe and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon Grantee to the extent permitted by the Plan. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.

Vesting

Until and unless the Vesting Dates described below occur, the Units remain
subject to forfeiture upon Grantee’s ceasing to be employed by the Company and
any Affiliate, unless otherwise specified in the Plan. Once the Vesting Dates
occur, the Units will become Vested Units, in the respective amounts set forth
opposite the following Vesting Dates, and will no longer be subject to
forfeiture:

                             Vesting Dates                              Shares

 

 

Rights as Shareholder

Grantee will not be entitled to any privileges of ownership of Shares of Stock
of the Company underlying Grantee’s Units unless and until they actually vest.

Settlement of Units

(a)  Time of Settlement. This Agreement will be settled by the delivery to
Grantee, of one Share for each Vested Unit as of the Vesting Date.

(b)  Termination Prior to Vesting Date. Unless otherwise specified in the Plan,
if Grantee ceases to be an employee of the Company and any Affiliate prior to
the Vesting Date, Grantee will forfeit Units that have not vested.

(c)  Issuance of Shares. Shares due and payable to Grantee under the terms of
this Agreement shall be issued as of the Vesting Date.

Transferability

Grantee’s Units are not transferable, whether voluntarily or involuntarily, by
operation of law or otherwise, except as provided in the Plan. Any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of Grantee’s
Units made, or any attachment, execution, garnishment, or lien issued against or
placed upon the Units, other than as so permitted, shall be void.

 

Page 1 of 2

--------------------------------------------------------------------------------

 



GRANTEE:

DATE OF GRANT:

NUMBER OF RESTRICTED STOCK UNITS GRANTED:

 

Taxes

(a)   FICA/Medicare Taxes. U.S. employees of the Company and/or its Affiliates
will be subject to FICA/Medicare tax on the date or dates Grantee’s Units become
Vested Units under the Vesting provisions described above, based on the Fair
Market Value of the Shares underlying the Units that vest.

(b)  U.S. Federal Income Taxes. U.S. employees of the Company and/or its
Affiliates will be subject to U.S. federal income tax on the date or dates
Grantee’s Units become Vested Units, based on the Fair Market Value of the
Shares underlying the Units that vest.

(c)   Tax Consequences for Non-U.S. Residents. Grantees who are neither citizens
nor resident aliens of the U.S. should consult with their financial/tax advisor
regarding both the U.S. and non-U.S. tax consequences of the receipt of this
award and subsequent settlement/receipt of the Shares.

(d)  Grantee will be solely responsible for the payment of all such taxes, as
well as for any other state, local or non-U.S. taxes that may be related to
Grantee’s receipt of the Units and/or Shares.

Miscellaneous

(a)   This Agreement shall not confer upon an employee any right to continue
employment with the Company or any Affiliate, nor shall this Agreement interfere
in any way with the Company’s or Affiliate’s right to terminate such employment
at any time.

(b)  Subject to the terms of the Plan, the Committee may terminate, amend, or
modify the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any way adversely affect Grantee’s rights under
this Agreement without Grantee’s consent.

(c)   This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.

(d)  To the extent not preempted by U.S. federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida.

Signatures

By the signatures below, the Grantee and the authorized representative of the
Company acknowledge agreement to this Restricted Stock Unit Agreement as of the
Date of Grant specified above.

 

Royal Caribbean Cruises Ltd.                              Grantee:

 

 

By: _______________________                     _____________________________

 (Name)

 

 

 

Page 2 of 2



--------------------------------------------------------------------------------

 